SLOVITER, Circuit Judge,
dissenting.
I.
I dissent from that portion of the majority’s opinion which affirms the district court’s failure to award expert fees. If a reading of the record could lead to the reasonable conclusion that the district court exercised its discretion in refusing to award expert fees, I would not differ from the majority that such a decision did not constitute an abuse of discretion. Unlike the majority, my reading of the language of the opinion of the district judge leads me to conclude that he acted on the assumption that the court has no power to tax expert fees as costs, and therefore he did not exercise any discretion in refusing to award plaintiff such fees.
The district court’s memorandum opinion of August 30, 1979 which dealt with this issue provides an illustration of the difference in approach used by the district court when he believed he had discretion and when he didn’t. That opinion ruled on plaintiff’s request both for attorneys’ fees and for costs, including expert fees. In part I of that opinion dealing with attorney’s fees, the judge, in the exercise of his discretion, picked and chose among the various items of time for which reimbursement was sought. In each instance, the judge articulated the basis for his action. For example, some hours were rejected because “they were generally cumulative of the facts previously developed in 1975”; others were rejected because they “were not reasonably supportive of the” claim on which plaintiff prevailed.
The manner in which the judge treated plaintiff’s request for expert fees is in sharp contrast. The full paragraph on costs was as follows:
II. Costs.
Plaintiff has requested Court costs be taxed in the total sum of $1,466.68. In Brown v. Consolidated Fisheries Company, 18 F.R.D. 433, 435 (D.Del.1955), this Court, following prior decisions, held that a plaintiff who obtains a judgment in his favor is a “prevailing” party within the meaning of Rule 54(d), F.R.Civ.P., and is entitled to costs even if he has sustained only a portion of his claims. See also 6 Moore’s Federal Practice (2d ed.), 1! 54.-70[4], pp. 1306-07. Thus, under 28 U.S.C. §§ 1920 & 1921, costs will be allowed to the plaintiff for: (a) the Clerk’s filing fee of $15.00, (b) the Marshal’s fees of $158.68, and (c) witness fees of $63.00. However, expert witness fees are not allowable in non-diversity cases in this Court, Chemical Bank v. Kimmel, 68 F.R.D. 679, 681-2 (D.Del [1975]); 6 Moore’s Federal Practice (2d ed.), 154.-77[5.-3], and the $1000 expert witness fee requested will not be taxed. Finally, the Court will tax $63.00 of the costs of transcripts under 28 U.S.C. § 1920(2) which the Court finds were “necessarily obtained for use in the case.” Chemical Bank v. Kimmel, supra, at 682.
(Emphasis added).
It is incomprehensible to me how a statement that “expert witness fees are not allowable in non-diversity cases in this Court” *696can be construed by the majority to constitute an exercise of discretion by the district court. Furthermore, the meaning of the majority’s statement that “the district court chose to follow the practice in the Delaware District Court and not allow expert fees in a non-diversity case,” At 695, is unclear. If the majority is saying that district courts have the discretion to decide they will not, as a matter of policy, award expert fees in federal question cases, then the majority is patently wrong, since courts must exercise their discretion by considering the circumstances of each case. In addition, there is nothing in the record to support the majority’s assumption that the practice in the Delaware District Court is hot to allow expert fees in a non-diversity case. The case cited by the district court for this proposition, Chemical Bank v. Kimmel, 68 F.R.D. 679 (D.Del.1975), affords little support since that was a diversity case where the court awarded defendant expert fees, stating the Delaware District “has chosen to follow the [Delaware] rule which provides that expert witness fees are taxable as costs.” Id. at 682. In dictum, the court did refer to the issue in non-diversity cases, but simply said “[although compensation beyond per diem witness fees, mileage and subsistence is not ordinarily paid to expert witnesses, under Rule 54(d).” Id. at 681-82 (emphasis added).
If, in fact, the Delaware District Court has a policy against payment of expert fees, that serves as further reason for this court to face the issue, rather than avoid it as the majority has done, because the contrary rule has been enunciated in the Eastern District of Pennsylvania. In Commonwealth of Pennsylvania v. O’Neill, 431 F.Supp. 700, 713 (E.D.Pa.1977) aff’d without opinion, 573 F.2d 1301 (3d Cir. 1978), Judge Fullam wrote:
The defendants correctly argue that generally fees for expert witnesses cannot be recovered as costs. See 6 J. Moore, Federal Practice 154.77[5.-3], at 1734 (2d ed. 1948). Recently, however, many courts have awarded expert’s fees as costs where the expert’s testimony was helpful to the Court and played an important role in the resolution of the issues. See Wallace v. House, 377 F.Supp. 1192 (W.D.La.1974), modified, 515 F.2d 619 (5th Cir. 1975); Pyramid Lake Paiute Tribe of Indians v. Morton, 360 F.Supp. 669 (D.D.C.1973), rev’d, 163 U.S.App.D.C. 90, 499 F.2d 1095 (1974), cert. denied, 420 U.S. 962, 95 S.Ct. 1351, 43 L.Ed.2d 439 (1975); Sims v. Amos, 340 F.Supp. 691, 695 n. 11 (M.D.Ala.), aff'd, 409 U.S. 942, 93 S.Ct. 290, 34 L.Ed.2d 215 (1972); La Raza Unida v. Volpe, 57 F.R.D. 94, 102 (N.D.Cal.1972), aff’d, 488 F.2d 559 (9th Cir. 1973), cert. denied, 417 U.S. 968, 94 S.Ct. 3171, 41 L.Ed.2d 1138 (1974). I am in agreement with these cases insofar as they award expert witness fees as costs.
(Footnote omitted). Judge Fullam then analyzed the contribution of the various experts, and taxed the fees of four experts as costs against the defendants, including a fee of $1,000 for Dr. Siskin, the statistical expert whose fee is at issue in this case.
The majority’s refusal to face the issue of the authority of the district courts to award expert fees as costs in appropriate cases will lead to continued uncertainty. I believe we have the obligation to clarify the rule in this circuit, and that we should articulate the rule similarly to that set forth by Judge Fullam: that district courts may use their discretion to award experts’ fees as costs where the expert’s testimony was helpful to the court and played an important role in the resolution of the issues. Otherwise, in certain types of cases, such as civil rights cases and Title VII cases, plaintiffs who are often without litigation funds will either be deterred from engaging necessary expert assistance or will, when they prevail, nonetheless remain uncompensated for essential services.
This approach is consistent with that followed recently by this court in Wehr v. The Burroughs Corp., 619 F.2d 276 (3d Cir. 1980). There we reversed the district court’s refusal to allow recovery for computer-aided legal research which we held was “reasonable, if not essential, in contemporary legal practice.” At 285. In discrim*697ination suits, the assistance provided to counsel and the court by statistical experts is often essential, rather than merely reasonable, and we should not in any way inhibit their use, reserving all the while discretion in the trial court as to reimbursement in appropriate cases.
II.
I am also concerned that in calculating the attorneys’ fees, the district court may have unreasonably bifurcated the notion of “claim” for which a prevailing party can recover attorney’s fees. This was a suit by a black citizen against the Robbins Hose Company and its directors and officers, alleging that the Fire Company’s recruitment, application and membership processes were racially discriminatory. Walker was unsuccessful on his disparate treatment claim involving rejection of his own application, but was successful in proving that the Fire Company, which was all-white during the relevant period, had discriminated against blacks in not recruiting them for membership. The court held the other procedures challenged as part of plaintiff’s disparate impact claim, those relating to applications and membership, were not proven to have a discriminatory effect. Walker v. Robbins Hose Company No. 1, Inc., 465 F.Supp. 1023 (D.Del.1979).
In evaluating the application for attorney’s fees, the district court construed the various personnel practices that were challenged to be discrete and unrelated claims, and proceeded to calculate the number of hours spent on the specific recruitment procedure found discriminatory. I am not at all sure that the claim lends itself to this analysis. Essentially, plaintiff was complaining about the policies resulting in a white-only fire company. It might be more reasonable to take a broader view of “claim” as encompassing the various discriminatory practices which resulted in the ultimate exclusion. The various practices themselves are more akin to supporting evidence than to separate claims.
There is nothing in the relevant authority in this court which impels the district court’s restrictive view of the notion of the claim. In Hughes v. Repko, 578 F.2d 483 (3d Cir. 1978), the claims were truly discrete. One claim was for conspiracy in violation of 42 U.S.C. § 1985; the other alleged discrimination in violation of 42 U.S.C. § 1982. In Baughman v. Wilson Freight Forwarding Co., 583 F.2d 1208 (3d Cir. 1978), the issue arose in the context of allocating hours among various defendants.
As we noted in Bagby v. Beal, 606 F.2d 411 (3d Cir. 1979), in suits covered by one of the civil rights attorney’s fees statutes, the district court is required to decide whether the calculated fee “is reasonable in light of the legislative history of the fee statute and the substantive purposes of the underlying civil rights statute involved.” Id. at 417. Using that guideline and under the circumstances of this case, it would appear that there is ample basis for the conclusion that plaintiff won on his disparate impact claim, notwithstanding his inability to prove that all of the practices challenged were discriminatory. Since, in my view, the trial court applied an incorrect legal principle, I would remand because I agree with appellant that the district court misconstrued the concept of “prevailing” claims in determining the lodestar.